               UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF NEW MEXICO
                 Before the Honorable Steven C. Yarbrough
                      United States Magistrate Judge

                                    Clerk’s Minutes

                      Vigil v. Tweed et al., No. 18cv829 SCY/JFR

                        Wednesday, May 20, 2020, at 9:30 a.m.

                       Recording: FTR ABQ-MJ 6th Floor North

PLAINTIFFS’ ATTORNEY PRESENT:                   Joe M. Romero, Jr.

STATE DEFENDANTS’ ATTORNEY
PRESENT:                                        Mark E. Komer

COUNTY DEFENDANTS’ ATTORNEY
PRESENT:                                        Christina L. Brennan

FOR THE DEPARTMENT OF HEALTH:                   Jessie Tremaine

TYPE OF PROCEEDING: Motion hearing
                    Total Time – 2 hours, 11 minutes


COURT’S NOTES/RULINGS:

9:30 am      Off the record, the Court discusses the procedures for the telephonic hearing.
9:38 am      The Court goes on the record and the parties enter their appearances.
9:39 am      Mr. Komer argues in support of the State Defendants’ Motion for Judgment on
             the Pleadings (Doc. 50). He argues that Plaintiff has conceded that the First
             Amendment Claim is not viable. He argues that the NM Tort Claims Act does
             not permit state constitutional claims against state actors. He argues that any
             negligence claim is untimely, as the NMTCA has a two-year statute of
             limitations and the complaint was filed more than two years after the initial
             search. In addition, there is no allegation of a timely notice of claim. The
             relevant waiver is for negligence and Plaintiff has not pled a negligence claim.
9:43 am      The Court inquires about the First Amendment Claim. Mr. Komer agrees the
             Court can examine the allegations in the Second Amended Complaint, even if
             Plaintiff does not make any arguments in defense of them, but that they are the
             same as the ones dismissed from the First Amended Complaint. The Court
             asks about paragraphs that have been added regarding speech on a matter of



                                            1
           public concern. Mr. Komer agrees the Second Amended Complaint describes
           the allegations in more detail, but it does not matter because Plaintiff was
           making internal complaints to his supervisors, he wasn’t speaking out publicly.
9:53 am    The Court and Mr. Komer discuss the state law claims. There is no allegation
           of negligence, and the damages don’t fall within the waiver. The Court
           inquires whether Plaintiff alleges property damage. Mr. Komer does not think
           the Second Amended Complaint (“SAC”) states a claim for the lock, and a
           lock being cut is not an act of negligence.
10:02 am   Mr. Komer argues in support of qualified immunity on the constitutional
           claims. He argues that the Second Amended Complaint makes collective
           allegations, and does not sufficiently describe which individual fabricated the
           first anonymous note. In addition, some of the substance indicated in the notes
           turned out to be true. Is it a constitutional violation to write a note that turns
           out to be true? The SAC only alleges the second note was fabricated, in the
           passive voice.
10:12 am   Mr. Komer discusses whether the allegations state a claim against the
           defendants collectively under the Fourth Amendment. He argues that the SAC
           does not allege that the defendants were acting under the color of law. The
           Court and Mr. Komer discuss the distinction between the allegations against
           the supervisors and the employees. Mr. Komer addresses the malicious
           prosecution claim, which the Plaintiff previously conceded he was not bringing
           against the State Defendants.
10:30 am   Mr. Komer addresses the question of collateral estoppel.
10:37 am   The Court addresses whether the prosecution was premised on controlled
           substances other than the allegedly planted substance.
10:44 am   Mr. Romero argues in opposition to the motion. He addresses the allegation of
           conspiracy and malicious prosecution claim.
10:54 am   The Court inquires about the details of the conspiracy allegations. Mr. Romero
           clarifies that the claim is a failure to investigate and inaction in the face of the
           State Defendants’ plans to harm Plaintiff. The Country Defendants omitted
           information from the arrest warrants. The County Defendants conspired with
           the State Defendants before the search warrants were issued. With respect to
           the state claims, Plaintiff cites Risk Management v. McBriar—negligent
           operation of a building for the intentional bad acts of an employee is within the
           NMTCA waiver.
11:02 am   Mr. Komer addresses the NMTCA argument. He argues that Plaintiff’s claims
           may state private rights of action against the individuals, such as defamation,
           but that is not what the SAC brings.
11:06 am   Ms. Brennan addresses the County Defendants’ motion to dismiss (Doc. 49).
           The deputies could not have conspired to plant evidence because by the time
           they were involved, the notes were already received and Plaintiff’s desk was
           already open. The allegations of failure to investigate are insufficient because
           the State Defendants’ searches were constitutional. Therefore, the subsequent
           searches are not fruit of the poisonous tree. The Court inquires about whether
           the state court’s order applies to the allegations against the County Defendants.
           Ms. Brennan argues that if the State Defendants’ actions were constitutional,



                                           2
           there is probable cause for all the County Defendants’ actions. Ms. Brennan
           addresses the negligent investigation claim, and why these allegations do not
           defeat probable cause.
11:28 am   Mr. Romero addresses the collateral estoppel arguments. The Court inquires
           about the probable cause determination by the state magistrate judge and
           whether it is entitled to the same effect as a district judge’s order. Plaintiff
           agrees a criminal defendant would have the right to file a motion to dismiss in
           district court to have the probable cause determination reviewed. Plaintiff cites
           Mata v. Anderson, a Judge Browning opinion discussing similar issues.
11:38 am   Ms. Brennan addresses the Court. No New Mexico case has held that a rule
           must be appealable in order to have preclusive effect.
11:41 am   The Court concludes the hearing.




                                          3
